Per Curiam.
The provision of subdivision 7 of section 78 of the Municipal Court Code for “ motion or notice ” is construed as motion on notice. (Teitelbaum v. Empire Bottling Works, 100 Misc. 103.) Such notice must be in writing. Under this section *903a party may be precluded only as to those matters of which particulars have not been furnished. (Witschieben v. Glynn, 156 App. Div. 193.)
Order reversed and motion denied, with leave to renew within ten days after service of order entered hereon.
All concur; present, Hammer, Callahan and Frankenthaler, JJ.